 Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3853 Page 1 of 19




 1                          UNITED STATES DISTRICT COURT
 2
                           SOUTHERN DISTRICT OF CALIFORNIA
3

 4
          H.I.S.C., INC., ET AL.,            CASE NO:l6CV0480-BEN(WVG)
 5
                            Plaintiff
 6                                           PLAINTIFF EXHIBIT LIST
 7

 8                v.
                                                           F\LED
 9                                                                  1 L 1U18
                                                           r::i
lO                                                                        1Cf c6;.arr
                                                                u,rtns11t.or
     ''
          FRANMAR INTERNATIONAL                      C(_   ·'

                                                                 ,1Stf\1CT
                                                                             cAi...1rons:A
                                                                                  O�?ui'Y
                                                  �\)�t
11                                                "¥
          IMPORTERS, LTD., ET AL,
12
     "                      Defendant.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3854 Page 2 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




                                                         Ultimate Garden Broom label (HISC001322)

             I
             '

                                                            §
                                     _?,(;-tC/
   2.                                                    Ima e of Original Garden Broom label
                                                         (HI C001245)
             I
                      'I   '7
   3.                                                    July 25,     2015 letter  from    Maria
                                                         RaJanayagam to Roxanne DePalma (Ex. A to
            f--J"'/7 \.t--J''l"r                 I       Complaint; HISC000005)
   4.                                            I Ju!       28, 2015 letter from Howard M. Gitten
                                                           M          �
                                                         to aria Ra anayagam (Ex. B to Complaint;
                                                         HISCOOOOO -7)
   5.        I                  I                I Aug.                                     c;
                                                              7 2015 letter from Sean Dw er to
                                                         Howard Gitten (HISCOOOO10-11; QV 0042-
                                                         44)
   6.        I                  I                I Aug. 21, 2015 letter from Grant Niflian to
                                                                     �Ex. A to ranmar
          L ,-<f·'/7'
                                                   Sean   Dwyer
                                     2--                 Counterclaims; HI C000035-45)
   7.                                                    September 1, 2015 letter from Grant

                                I                    I
                                                         Nigolian to Howard Gitten (Ex. G to
                                                         Complaint; HISC000057-64)
   8.    .2--\ 5' / '1          I                    I Sept. 1, 2015 letter from Howard Gitten to
                                                         Sean Dwyer (HISC000046-56)
                                 I
                                '

   9.            I                               I September �          2015 letter from Howard
                                                         Gitten to             �
                                                                      rant Ni olian (Ex. H to
                                                         Complaint; HISC00007 -80)
   10.           I              I                I September         11i-I 2015 letter from Grant
                                                         Nigolian to      oward Gitten (Ex. I to
                                                         Complaint; HISC00008 l -84)


                 I '--1--1? z,. :f---/<7
   11.                                                   December 4, 2015 letter from Grant Nigolian
                                                         to Ira Rosen (Ex. J to Complaint)
   12.           I                                       Februa fls                �
                                                                      23, 2016 Com laint filed by
                                                         Plaintif s in this case (ECF o. 1)
                 I
                 '

   13.                           I                   I October 1, 2010 Vancouver Sun article (Ex.
                                                         E to Complaint; HISC001225)
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3855 Page 3 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   14.                                          Jan. 13, 2015 letter from Peter Choe to
                                                Andrew Aguilar (F002352-2353; F003131-
                                                3132)


                ,G,t<f              -� /? I Agreement (F003145-3163)
   15.                                          May    1,   2013   Exclusive    Distribution
                                        ...




   16.                                          Ravi Sri Lankan 9798 patent application
                                                (HISC001325-1329)
   17.                                          Ravi Sri Lanka 9798 JJatent aJJplication
                                                Abstract (Ex. E to Mar. 3U, 2018
                                                Rajanayagam Deposition)
   18.                                          Ravi Sri Lankan 9799 patent application
                                                (HISC001330-1334)
   19.                                          Ravi Sri Lanka 9799 JJatent aJJplication
                                                Abstract (Ex. D to Mar. 3U, 2018
                                                Rajanayagam Deposition)
   20.                                          Ravi Sri Lankan 9983 patent application
                                                (HISC001335-1339)
   21.                                          Ravi Sri Lanka 9983 JJatent ap_plication
                                                Abstract (Ex. H to Mar. 30, 2018
                                                Rajanayagam Deposition)
   22.                                          Ravi Sri Lankan 9984 patent application
                                                (HIS COO1340-1344)
   23.                                          Ravi Sri Lanka 9984 1mtent '!IJ_plication
                                                Abstract (Ex. G to Mar. 30, 2018
                                                Rajanayagam Deposition)
   24.                                          Aug. 13, 2014 letter from Assistant Director
                                                for Director General of Intellectual Property
                                                to Ravi Industries Limited (HISCOO I345;
                                                Ex. F to Apr. 30, 2018 Rajanayagam
                                                Deposition)
   25.                                          October 13, 1998 Sri Lanka Patent
                                                Application No. LK/I/0002/005379 (Ex. F to
                                                Complaint; Ex. C to Mar. 30, 2018
                                                Rajanayagam Deposition)
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3856 Page 4 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   26.                                          U.S. Patent   No.   D712,664    (Ex.   C to
                                                Complaint)
   27.                                          http://theoriginalgardenbroom.com/about-us/
                                                (Ex. D to Complaint)
   28.                                          May 25, 2016 Franmar Answer and
                                                Counterclaims in this case (ECF No. 14)
   29.                                          May 21, 2015         email from Maria
                                                Rajanayagam   to      Jenne   Frackelton
                                                (QVC01T6-127)
   30.                                          May 21-June 10, 2015 emails between Maria
                                                Rajanayagam, Jenne Frackelton and Dana
                                                D'Amore (QVC0151-163)
   31.                                          May 21-July 21 2015 emails between Maria
                                                Rajanayagam, jenne Frackelton and Dana
                                                D'Amore (QVC0166-177; F003029-3039)
   32.       I                                  May 21, 2015 emails between Jenne
                                                D'Amore(F003026-3028f � /ofl/y
                                                Frackleton Maria Rajan,afagam and Dan
                  ,   fr/7 /(-1,,./7
   33.                                          May 26-27, 2015 emailS' oetween Maria
                                                Rajanayi!gam and Chad Johnston, "Subject:
                                                Re: QVC representation" (produced without

                 ,,. 1,,,. I '1 J.- 1�1 r
                                                Bates numbers by T.O. Bpps pursuant to
                                                subpoena)
   34.                                          May 26-27, 2015 emails between Maria
                                                Rajam1yagam and Chad Johnston, "Subject:
                                                Re: QVC representation" (produced without
                                                Bates numbers by T.O. Bpps pursuant to
                                                subpoena; Ex. 6 to May 31, 2018
                                                Rajanayagam deposition)
   35.                                           July 25, 2015 email from           Maria
                                                 RaJanayagam to Jenne Frackelton and Dana
                                                 D'Amore (QVCOl 78-179)
   36.                                           Aug. 4-10, 2015 emails between Maria
                                                 RaJanayagam, Jenne Frackelton and Dana
                                                 D'Amore (QVC0230)
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3857 Page 5 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   37.                                           Aug. 11, 2015 emails between Maria
                                                 RaJanayagam, Jenne Frackelton and Dana
                                                 D'Amore (QVC0181-182)
   38.                                           Aug. 24, 2015 emails between Maria
                                                 RaJanayagam, Jenne Frackelton and Dana
                                                 D'Amore (QVC0183, 189-199)
                                                                        .
                                         -1-i]                to Barn Door AG (F003111�
   39.       I                                   July 30     2017 email from       Mari
                                 ,r...                    '
                                                 RaJanayagam
                                                 3114)
                 1,,. IQf         /}
   40.                                           July 30, 2017 email from Bamdoor AG re:
                                                 email from Maria Rajanayagam to Barndoor
                                                 AG (HIS COO1194-1196)
   41.                                           Oct. 11, 2017 voicemail from Maria
                                                 Rajanayagam for Petal & Post (not Bates

                 ,5 ....!Cj      2- r/<t
                                                 stampea, but produced to counsel for
                        .                        Defendants on Oct. 18, 2017)

                 , -:{..-/?      J.-1,1'7
   42.                                           Franmar Sales Spreadsheet (F003047-3067;
                                                 F003579-3641)                    .


                 ,Cf....-/?
   43.                                           Expert witness report of Dr. Jaq ueline
                                                 Chorn, including Appendices
   44.                                           Rebuttal expert witness report of Dr.
                                                 Jaq ueline Chom, including Appendices
   45.                                           Plaintiffs Detail of Revenues and Expenses
                  ,..� ,/7 1..£,.. &,,../?       (HISC001362-1364)
   46.                                           Ultimate Innovations website product list
                                                 (HISC001265-1273)
   47.                                           Ultimate Garden Broom offers for sale
                                                 (HISC001276-1300, 1302-1309)
   48.                                           Ultimate Garden Broom          award   photos
                                                 (HISC001258-1261)


                  --t,/9 IL,/,..//
   49.                                           Ultimate Garden Broom ads (HISC001227,
                                                 1242, 1249, 1301)
   50.                                           The Gardener's Eden article (HISC001240)
..
     Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3858 Page 6 of 19

       H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
       Case No. 3:16-cv-480-BEN-WVG
       List of Plaintiffs' Exhibits




        51.                                           Jan. 2); 2012 email from Roxanne DePalma
                                                      to    iviaria Rajanaygam    (HISC000093;
                                                      F000996)
        52.                                           Jan. 31-Feb. 4, 2012 emails between
                                                      Roxanne DePalma and Maria Rajanayagam
                                                      (F000972-977)
        53.                                           Mar. 1, 2012 email chain between Roxanne
                                                      DePalma and Maria Rajanayagam (FOOl 127-
                                                      1129; HISC000153-154 )
        54.                                           Mar. 2, 2012 Commercial Invoice and Cert.
                                                      of Origin from Locher Evers International to
                                                      HISC (tOOl 104-1105)
        55.                                           Mar. 13-14, 2012 emails between Roxanne
                                                      DePalma, Maria Rajanayagam and Julie
                                                      Snell (FOOl l 73-1178)
        56.                                           WITHDRAWN
        57.                                           June 29-July 17, 2012 emails between Maria

                                      z,.
                                                      Raianayagam and Plaintiffs (HISC000263-
                                                      277)
        58.                                           July 23, 2012 emails between Maria

                    ,f--1?            12 .. s--/'7
                                                      RaJanayagam and Plaintiffs (HISC000304-
                                                      305)
        59.                                           Nov. 15, 2012 emails between Roxanne
                    ,..f-17 l.Z-f-/Cf                 DePalma and Maria Rajanayagam (F001484)
        60.                                           Dec. 8, 2012 email from Maria Rajanayagam
                                                      to Roxanne DePalma (HISC000485-486;
                                                      F001941-1942)


                    , 1'19'             - 1-- /Cj
        61.                                           Feb. 18, 2013 invoice from QVC to DePalma
                                                      Enterpnses (F000567)
        62.                                           Feb. 26-28, 2013 email chain between

                     ..-.f--17                   '7
                                                      Roxanne DePalma and Maria Rajanayagam
                                         - f-/        (HISC000580-582; F000362-365)
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3859 Page 7 of 19

  H.I.S.C., Inc., et al.         v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




                                                               Feb. 26-28, 2013 emails between Roxanne

                                           ,,! ,. .>,,. '19
                                                               DePalma and Maria Rajanayagam (F000295-
                         ,.J'I                                 296)
   64.                                                         Mar. 13, 2013 DePalma Enterprises Customs
                                                               documents (F000276-277)


                         -$'"17       2 'f,,.I �
   65.       I                                                 Apr. 28-29, 2013 between Roxanne DePalma
                                                               and Maria Rajanayagam (F000366-367)


                                           ,Z_,. )r-1?
   66.       I                                                 Oct. 3, 2013 email from Maria Rajanayagam
                         ... J-/9'                             to Roxanne DePalma (HISC000684)


                                           .J,. $" ,,., 9
   67.       I                                                 Oct. 7, 2013 email from Maria Rajanayagam
                         -.f--1?                               to Roxanne DePalma (HISC000686)
   68.       I                                                                                    ?J,�
                                                               Oct. 8, 2013 email from Maria Rajana a am

                         ,...)-17           2, f"'/1
                                                               to Roxanne DePalma and Bob De ma
                                                               (F000577)


                         - .s-- -/9 .2,                '/'j'
   69.       I                                                 Nov. 11, 2013 Intertek Inspection Report
                                                  .f           (HISC000700-712)
   70.           I                                             Nov. 19-20, 2013 emails between Maria
                                                               � a; &
         2- S"I
                                                                 ana a am    and Roxanne     DePalma
                                              ,.s '"/ �        ( SC 0 696)
   71.                                                         Dec. 31 2013-Jan. 8, 2014 emails between
                                                                               fi
                                                               Maria Rajanaya am, Roxanne DePalma,
                                                               Bob DePalma, ulie Snell and Stephanie
                                                               Barendrick (F000657-664)


         2 .f--/(                          :z,.
   72.                                                         June 7, 2014 letter from Maria Rajanayagam
                                                  f '/         (F001574-1575)
   73.                                                         Jan. 17-18, 2014 emails between Roxanne
                                                               DePalma,    Maria      � ��
                                                                                    R ana a am,
                                                               DePalma and Julie Snell 00 5 0-1559)
                                                                                                   Bob

   74.               I                 I                       I Jan. 31-Mar. 3 2014 emails between Maria
                                                                     Pi 5 �
                                                               Rajana a a    Roxanne DePalma and Julie
                                                               Snell ( 0 07 5-751)
        Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3860 Page 8 of 19

·   ·
          H.I.S.C., Inc., et al.         v.   Franmar International Importers, Ltd., et al.
          Case No. 3:16-cv-480-BEN-WVG
          List of Plaintiffs' Exhibits




                                                              Feb. 10-17, 2014 emails between Roxanne
                                                              DePalma, Maria Rajanayagam and Stephanie

                                        /
                                                              Barendrick (F000768-77 5 ; HISC000782-
                          -)'/                1..2..-.57'     786)
           76.                                                Feb. 24, 2014 emails between Maria

                                        1'7 12,.:J'/7'
                                                              �ajanayagam  and Roxanne   DePalma
                          ... 5   ...
                                                              (HISC000794)


                          ,.u- --11           l.l,. Jr
           77.                                                Mar. 1 , 2014 email from Roxanne DePalma
                                                              to Mana Rajanayagam (F000744)
           78.                                                Aug. 18-28, 2014 emails between Maria
                                                              �aJanayagam   and Roxanne       DePalma
                                                              (HISCOOIOOl-1002 ; F001616-1618)
           79.                                                Nov. 5, 2014 emails between Roxanne
                                                              DePalma    and  Maria    Rajanayagam
                                                              (HISC001032)
           80.                                                Dec. 10-11, 2014 emails between Roxanne
                                                              DePalma     and   Maria     Rajanayagam
                                                              (HISC001056-1059)
           81.                                                Feb. 21-Mar. 1, 2015 emails between

                  ,2� f"/'1' 1.2- .>"-/'7
                                                              Roxanne DePalma and Maria Rajanayagam
                                                              (HISCOOl 101-1103)
           82.                                                Mar. 20-28, 2015 emails between Roxanne

                          --<f-/'7
                                                              DePalma     and    Maria    Rajanayagam
                                                              (HISCOOl 112-1115)
           83.                                                Apr. 7-23, 2015 emails between Roxanne
                                                              DePalma     and    Maria   Rajanayagam
                                                              (HISCOOl 130-1133)
           84.                                                 WITHDRAWN
           85.                                                 Apr. 15-23, 2015 emails between Roxanne
                                                               DePalma     and    Maria    Rajanayagam
                                                               (HISCOOl 153-1155)
           86.                                                 May 15-18, 2015 emails between Julie Snell,

                  ,.t I<>,., /?                IZ-f-/7
                                                               Roxanne DePalma and Maria Rajanayagam
                    ...
                                                               (HISCOO1169-1170)
        Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3861 Page 9 of 19

.   .
          H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
          Case No. 3:16-cv-480-BEN-WVG
          List of Plaintiffs' Exhibits




           87.                                          July 15, 2015 emails between Julie Snell and
                                                        Maria Rajanayagam (HISCOOl 176)
           88.                                          Purchase Orders from DePalma Enterprises
                                                        to Franmar (HISC000961-963;. 1023,1197-
                                                        1224, FOOOlbO, 270, 303, 3':13,.   448-449,
                                                        459-462,l. 471, 493-495" 578-579, 854 1123,
                                                                                             ;
                                                        1539, b46, 1548 15113, 1590" 1631-1633,
                                                        1680-1681, 1698, i 890, 3072-3v92)
           89.                                          Invoices from Franmar to RISC and/or
                                                        DePalma       Entemrises       (HISCOO1180,
                                                        F000707, 7521-. 111S9, 1718 1722, 1743,
                                                        1792, 1796, 18L0, 1842, 1899),
           90.                                          Wire Transfer documents from DePalma
                                                        Enterprises to Franmar (HIS COO1181,
                                                        F000025, 269, 391, 446, 515, 573, 686, 730,
                                                        765 785, 811;.. 821, 1568, 1598, 1821, 1826-
                                                           1-, 1879, 1':107, 1909)
                                                        1821,
           91.                                          Al.Jg. 6-7 2015 emails between plaintiffs and
                                                        QVC (H ISC1177-1179)
           92.                                          Au_g. 6-11, 2015 emails produced by QVC
                                                        (QVC0051-56, 60-72)
           93.                                          Aug. 2015 email chain between OVC,
                                                        plamtiffs and Howard Gitten (HISCOOffO19-
                                                        22)
           94.                                          Aug. 2015 email chain between OVC,
                                                        plamtiffs and Howard Gitten (HISC000\)23-
                                                        31)
           95.                                          Aug./Sept. 2015 email chain between Sean
                                                        Dwyer and Howard Gitten (HISC000065-71;
                                                        QVC0045-50)
           96.                                           Sept. 18, 2015 email from Roxanne DePalma
                                                         to Sean Dwyer (HISC000085-86)


                      .-J�'/7            J'---f" /j
           97.                                           U.S. Trademark     for   "Ultimate   Garden
                                                         Broom"
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3862 Page 10 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   98.                                          September 2, 2015 Office Action re:
                                                application for "Ultimate Garden Broom"
                                                trademark
   99.                                          Video of Ultimate Innovations' QVC
                                                gresentation
                                                htt]:ls://www.youtube.com/watch?v= 3Lq 7Z
                                                  bKKvO)
   100.                                         Video of Ultimate Innovations QVC
                                                12resentation
                                                ihttps://www.youtube.com/watch?v= iqtbD6
                                                Mlxqw)
   101.                                         QVC purchase orders (QVC0073-124)
   102.                                         Invoices, customs and receipt summary
                                                documents produced by third party QVC
                                                (QVCOOOl -4 1)
   103.                                          OVC Vendor Portal Reports (HISC001347-
                                                 f3 58)

                                                  �\2��)
  /�/I
   104.
                                                �6      00m product and labels
               LL6.-f'J I .z.fa.�7 I � flf§8b8[2
   105.                                          Video      of    Better!Broom     product
                                                 (https://www.youtube.com/watch?v=OiDXN
                                                 wznx3g)
   106.                                          2008 photos of eke! broom (HISC001324,
                                                                               .
                                                 1346)
    107.                                         Master Garden Products Bamboo Coconut
                                                 Stick Yard Broom offers for sale
                                                 (HISC001228- 1235, 1263, 1264)
    108.                                         "Garden   Broom" off,    f   sale
                                  ;;./t /'l tj\b)ba.com                 11i ll         ff.
  /of,4
                                                               (HISC oo 43- 44, 12
                  ��7                      I o
    109.                                         Image from website of Betterbroom.com
                                                 (Ex. 9. to Mar. 30, 2018 Rajanayagam
                                                 :Depos1t10n)
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3863 Page 11 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




                                   ' ?"/7       Image        from       website

 //0 //                             -'1'1'9
                                                Mastergardenproducts.com (Ex. V to
                                                30, 2018 Rajanayagam Deposition)
   111.                                         Image from website of Alibaba.com (Ex. X
                                                to Mar. 30, 2018 Rajanayagam Deposition)
   112.                                         Nov. 3;.,. 2009-Jan. 20, 2010 emails between
                                                Maria Kajanayagam and Nayana Ranatunga
                                                (F002230-2250)
   113.                                         Nov. 3-Dec. 111 2009 emails between Maria
                                                Rajanayagam, Anuruddha Dias, and Nayana
                                                Ranatunga (F002258-2278)
   114.                                         Jan. 20-Mar. 4, 2010 emails between Maria
                                                Rajana)'agam and Nayana Ranatunga
                                                (F00225 l -2257)
   115.                                         July 20-Aug. 4, 2010 emails between Maria
                                                RaJanayagam and Nayana Ranatunga
                                                (F00220T-2221)
   116.                                         Garden Broom Label Design (F002205-
                                                2206)
    117.                                        Garden Broom label (F002428-2429)
    118.                                         Photographs of     The   Witch's    Broom
                                                 (F002432-2434)
    119.                                        Aug. 22-23, 2010 emails between Maria
                                                RaJanayagam and Nayana Ranatunga
                                                (F002189-2192)
    120.                                         Sept. 24-25, 2010 emails between Maria
                                                 RaJanayagam      and Nayana Ranatunga
                                                 (F002 l 44�2146)
    121.                                         Oct. 7, 2010 emails between Maria
                                                 Rajanaya_gam   and Nayana Ranatunga
                                                 (F002105-2107)
    122.                                         Feb. 8, 2011 emails between Maria
                                                 Rajanayagam and Nayana Ranatunga
                                                 (F002407-241 l )
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3864 Page 12 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   123.                                         Feb. 8, 2011 emails between Maria
                                                Rajanayagam and Nayana Ranatunga
                                                (F002412-2413)
   124.                                         Mar. 9, 2011 emails between Maria
                                                Rajanayagam and Nayana   Ranatunga
                                                (F002399-2402)
   125.                                         Mar. 31, 2011 emails between Maria
                                                Rajanayagam and Nayana Ranatunga
                                                (F002493-2496)
   126.                                         May 26, 2011 emails between Maria
                                                Rajanayagam and Vajira Caldera (F002438-
                                                2421-7)
    127.                                        May 26, 2011 email from Maria
                                                Rajanayagam to Vajira Caldera (F002448-
                                                2450)
   128.                                         Franmar International Im_Qorters Financial
                                                Statements, May 31, 201 l (t003567-3572)
    129.                                        Aug. 2-13, 2011 emails between Maria
                                                RaJanayagam and Vajira Caldera (F002552-
                                                2558)
    130.                                        Oct.7-12, 2011 emails between Maria
                                                Rajanayagam,.. Anna Pokora, and Vajira
                                                Ca1dera (FOOL.534-2541)
    131.                                        Oct. 12, 2011 emails between Maria
                                                Rajanayagam and Nayana Ranatunga
                                                (F002524:.2527)
    132.                                        Oct. 18, 2011 emails between Maria
                                                Rajanayagam and Nayana Ranatunga
                                                (F003559-3560)
    133.                                         Oct. 19, 2011 emails between Varjira
                                                 Caldera,     Maria      Rajana_yagam   and
                                                 representatives of Ravi (F002518-2521)
    134.                                         Oct. 19, 2011 email from Vajira Caldera to
                                                 Maria Rajanayagam (F002522-2523)
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3865 Page 13 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   135.                                         Nov. 8, 2011 emails between Maria
                                                Rajanayagam and Vajira Caldera (F002603-
                                                2606)
   136.                                         Nov. 17, 2011 emails between Maria
                                                Rajanayagam and Vajira Caldera (F002598-
                                                2602)
   137.                                         Dec. 29, 2011 The Original Garden Broom
                                                Marketing Plan 2012 (F002147-2175)
   138.                                         Feb. 2-3, 2012 emails between Maria
                                                Rajanayagam and Vajira Caldera (F002704-
                                                2706)
   139.                                         Mar. 3, 2012 emails between Robert
                                                DePalma and Maria Rajanayagam (FOO1181-
                                                1183)
   140.                                         Franmar International I�orters Financial
                                                Statements, May 31, 2012 (1<003573-3578)
   141.                                         May 3, 2012 faxes re: "Manifest Journals"
                                                (F002765-2767)
   142.                                         Page from website of Footluze.com (Ex. T to
                                                Mar. 30, 2018 Rajanayagam Deposition)


               - :f-.-/9
   143.                                         May 6, 2012 email from Maria Rajanaya_gam
                                   , 1/19       to representatives of Ravi (F002768-2771J
   144.                                         June 14, 2012 letter from J R Corera to
                                                Hilary Arawwalwala and email to Maria
                                                Rajanayagam re: same (F002741-2742;
                                                F003130)
   145.                                          Letter from Anuruddha Dias to       Jason
                                                 Hamburger (F002737)
   146.                                          June 25, 2012 email from Maria
                                                 Rajanayagam to Vajira Caldera and
                                                 Anuruddfia Dias (F002738-2739)
    147.                                         Mar. 10, 2013 emails from Maria
                                                 Rajanayagam to Vajira Caldera (F002952-
                                                 2953)
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3866 Page 14 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   148.                                         Aug. 12, 2013 emails between Maria
                                                RaJanayagam and Vajira Caldera (F002905-
                                                2912)
   149.                                         Images of Mark's Choice All Weather
                                                Garden Broom labels (HISC001247-1248)
   150.                                         Dec. 10, 2013 letter from Julius & Creasy to
                                                Home Hardware Stores (F003124-3125)
   151.                                         Dec. 10, 2013 letter from Julius & Creasy to
                                                Abrahams Holdings Inc. (F003126-3127)
   152.                                         Dec. 10, 2013 letter from Julius & Creasy to
                                                Hilary Arawwala (F003128-3129)
   153.                                         Jan. 22, 2014 Letter from Andrew Aguilar to
                                                Home Hardware (F002345-2347)
    154.                                        Jan. 28, 2014 letter from Peter Choe to
                                                Andrew Aguilar (F002348)
    155.                                        Aug. 1, 2012 emails between Maria
                                                RaJanayagam, Anuruddha Dias and Imalka
                                                Ganewatta   re:  Exclusive  Distribution
                                                Agreement (F002710-2713)
    156.                                        Apr.-May 2011 communications between
                                                Maria Rajanayagam       Dyna Lou, and
                                                representatives of R avi re: Exclusive
                                                Distribution Agreement (F003369-3558)
    157.                                         Undated email between Maria Rajanayagam
                                                 and representatives of Ravi re: patent and
                                                 Footluze (F002516-25 l 7)
    158.                                         Plaintiffs' Proposed Amended Answer and
                                                 Counterclaims
    159.                                         Franmar's Verified Response to Plaintiffs'
              -1-/9                     --19     First Set of Interrogatories
    160.                                         Franmar's Verified Supplemental Response
                                                 to Plaintiffs' First Set ofInterrogatories
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3867 Page 15 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   161.                                         Aug. 12-14, 2012 emails between Maria
                                                RaJanayagam and Alice Strong (Strong
                                                Response 000003-6)
   162.                                         Nov. 18, 2012 emails between Maria
                                                Rajanayagam,     Vajira   Caldera, and
                                                Anuruddfia Dias (F002798-2800)
   163.                                         Dec. 17, 2012 emails between Vajira Caldera
                                                and Maria Rajanayagam (F002778-2782)
   164.                                         Jan.   28,   2013 email         from   Maria
                                                Rajanayagam to Vajira           Caldera and
                                                attachment (F002962-2964)
   165.                                         May 26-27, 2015 emails between Maria
                                                Rajanayagam and Chad Johnston (F003016-
                                                3021)
   166.                                         July 22, 2015 emails between Maria
                                                RaJanayagam and Chad Johnston (F003010-
                                                3012)
    167.                                        Aug. 3, 2015 emails between Maria
                                                RaJam1yagam and Chad Johnston, "Subject:
                                                Re: Update" (produced without Bates
                                                numbers by T.O. 'B2ps pursuant to subpoena;
                                                Ex. ? to May 31, 2018 Rajanayagam
                                                        .



                                                depos1t10n)
    168.                                        Aug. 7, 2015 letter from Sean Dwyer to
                                                Maria Rajanayagam (QVC0125)
    169.                                        Aug. 9-Sept. 1, 2015 emails between Maria
                                                RaJanayagam and Alice Strong (F003 l l 8-
                                                3123)


              - 1,,- /�
    170.                                                         emails produced by QVC
                                 It- 1-/9' I to�c68s1��Jf
    171.                                         Aug. 10-11 2015 emails between Chad
                                                 Johnston and Jenne Frackelton, "Subject: Re:
                                                 Next steps" ():)l'oduced without Bates
                                                 numbers by T.O. Epps pursuant to subpoena;
                                                 Ex. 5 to May 11, 2018 Rajanayagam
                                                 deposition)
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3868 Page 16 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   172.                                         Aug. 11, 2015 emails between Maria
                                                RaJanayagam, Sean Dwyer and Chad
                                                Johnston, "Subject: Re: The Ravi brand of
                                                products'' (produced without Bates numbers
                                                by T.O. Epps
                                                         .    pursuant to subpoena)
   173.                                         WITHDRAWN
   174.                                         Sept. 15, 2015-Feb. 29, 2016 emails between
                                                Maria Rajanayagam and Alice Strong
                                                (F003115-3 l l 7)
   175.                                         Jan. 2016 letter from Northwest Flower &
                                                Garden Show to Maria Rajanayagam and
                                                Alice Strong (F002359-2360)
   176.                                         Mar. 8-June 30, 2016 emails between Maria
                                                Rajanayagam and Silke Bechte� "Subject:
                                                Re: QVC International - Garaen Broom
                                                2016 & 2017" (produced without Bates
                                                numbers by T.O. Epps pursuant to subpoena)
   177.                                         WITHDRAWN
    178.                                        Jan. 9-11, 2017 emails between Maria
                                                Rajanayagam and Chad Johnston, "Subject:
                                                "Original Garden Broom" (produced without
                                                Bates numbers by T.O. Bpps pursuant to
                                                subpoena)
    179.                                         Mar. 25-Apr. 1, 2017 emails between Maria
                                                 Rajanayagam, Silke Bechtel and Melissa
                                                 Epps Wilding, "Subiect: Re: OVC UK
                                                 Broom + Whist order?" (oroducea without

                  ,:;/ /�
                                                 Bates numbers by T.O. Bpps pursuant to
                                                 subpoena)
    180.                                         Apr. 9-17, 2017 emails between Maria
                                                 Rajanaya�am and Silke Bechtel, "Subject:
                                                 QVC UK PO       �   follow up" (produced
                                                 without Bates numbers by T.O. Epps
             _,   1--1(                          pursuant to subpoena)
    181.                                         Purchase Orders from DePalma Enterprises
                                                 to SP Matpol (PVT) Ltd. and FibreDust LLC
                                                 (SA00002, 4, 122, 159)
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3869 Page 17 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   182.                                         SA Matpol Invoice (SA000396)
   183.                                         FibreDust LLC Invoices (SA000484-529)
   184.                                         June 12, 2015 email from Vijitha
                                                Rathnayake to Fiber Dust (SA000393-394)
   185.                                         Jan. 2, 2016 email from Vijitha Rathnayake
                                                to FibreDust (SA000075)
   186.                                         Jan. 6, 2016 email from Vijitha Rathnayake
                                                to FibreDust (SA000074)
    187.                                        Jan. 13, 2016 email from Vijitha Rathnayake
                                                to FibreDust (SA000068)
    188.                                        Jan. 25-Feb. 7 2016 email from Vijitha
                                                Rathnayake to FibreDust (SA000062-63)
    189.                                        February 15-22 2016 emails between Vijitha
                                                Rathnayake, FibreDust, Hilai:y Arawwawala,
                                                and Roxanne DePalma (SA000051-57)
    190.                                        Mar. 29, 2016 Brooms Shipment Details
                                                spreadsheet (SA000395)
    191.                                        November 10, 2015 email and attachment
                                                from Julie Snell to Bhavan and Sam Ahilan
                                                (SAOOOOl -2;    Exhibit   74   to Ahilan
                                                :Deposition)
    192.                                         Spreaqs):ieet   (Exhibit   116   to   Ahilan
                                                 ITepos1t10n)
    193.                                        QVC Spreadsheet of Receipts (Exhibit 146
                                                to Delma Deposition)
    194.                                         OVC Purchase Order         (Exhibit 140   to
                                                 Frackelton Deposition)
    195.                                         August 10, 2015 email from Jenne
                                                 Frackelton to Chad Johnston (Exhibit 143 to
                                                 Frackelton Deposition)
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3870 Page 18 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   196.                                          August 7, 2015 email form Howard Gitten to
                                                 Jenne Frackelton (Exhibit 144 to Frackelton
                                                 Deposition)
   197.      I                  I                I QVC Purchase Order (Exhibit 146 to
                                                 Frackelton Deposition)
                                                 �VC
                 .- r--19
   198.      I                                           Purchase Order (Exhibit 147 to
                                    ,Z,f',..17     rackelton Deposition)

             I
                    --17
   199.                                          QVC Purchase Order (Exhibit        149   to
                                                 Frackelton Deposition)
   200.      I                                   May 21, 2015 email form Jenne Frackelton
                                                 to Mana Rajanayagam (Exhibit 152 to
                                                 Frackelton Deposit10n)
   201.                                          May 27, 2015 email from Maria
                                                 Rajanayagam to Jenne Frackelton (Exhibit
                                                 153 to Frackelton Deposition)
   202.                                          May 29, 2015 email from Jenne Frackelton
                                                 to Mana Rajanayagam (Exhibit 154 to
                                                 Frackelton Deposition)
    203.                                          June 10, 2015 email from          Maria
                                                  Rajanayagam to Jenne Frackelton (Exhibit
                                                  155 to Frackelton Deposition)
   204.                                           May 21, 2015 email from Jenne Frackelton
                                                  to Mana Rajanayagam (Exhibit 156 to
                                                  Frackelton Deposit10n)
    205.                                          August 11, 2015 email from Maria
                                                  Ra1anayagam to Jenne Frackelton (Exhibit
                                                  158 to Frackelton Deposition)
    206.                                          QVC �l!rchase Order (Exhibit 140 to Yoegel
                                                  Depos1t10n)
    207.                                          QVC �l!rchase Order (Exhibit 159 to Yoegel
                                                  Depos1t10n)
    208.                                          QVC �l!rchase Order (Exhibit 148 to Yoegel
                                                  Depos1t10n)
Case 3:16-cv-00480-BEN-WVG Document 208 Filed 02/12/19 PageID.3871 Page 19 of 19

  H.I.S.C., Inc., et al.   v.   Franmar International Importers, Ltd., et al.
  Case No. 3:16-cv-480-BEN-WVG
  List of Plaintiffs' Exhibits




   209.                                         QVC Purchase Order (Exhibit 149 to Yoegel
                                                Deposition)
   210.                                         Pages D-7 through D-11 of Appendix D to
                                                Dr. Jaq ueline Chom's Expert Witness Report
                                                on Seco�cJ.ary Meaning (for Demonstrative
                                                Purposesf'."V
                                                              er- ��ve.
   211.                                         Table 1 from Dr. Jaq ueline Chom's Expert
                                                Demonstrative Purposes)t.\.., ,.. .,,,.J'�.;,,
                                                Witness Report on Secon,.dary Meaning 1fi
                /&;f9
2/b         L,. -:f..-/9' 2 1,,19
2/2-        L- ;/-/? 2- 1--ICf
                                    -




2/Y         z- -:{- !? .z.,,. 1--19
